EXHIBIT 10.2

 INCENTIVE BONUS PLANS

 The named executive officers of the Company participate in the Quarterly
Incentive Bonus Plan and the Annual Incentive Bonus Plan.  The plans are
effective April 1, 2003, and the thresholds and targets defined in the plans are
measured over the fiscal year ending March 31, 2004.

Quarterly Incentive Bonus.  Executive officers are eligible to receive a
quarterly incentive bonus equivalent to one-half of one percent (0.5%) of their
salaries under a broad plan which includes most U.S. employees.  The bonus is
earned if the Company achieves its stated operating earnings threshold for the
applicable quarter.

Annual Incentive Bonus.  Executive officers are eligible to receive annual
incentive compensation equivalent to a specified percentage of their salaries
under the Company's Annual Incentive Bonus plan.  The plan includes most U.S.
management personnel.  The Company establishes bonus pay-out targets (ranging
from 40% to 60% of base salary plus the potential for a 20% additional bonus for
outstanding results of the Company, plus up to 20% additional bonus for
outstanding individual performances, which increases the range to 40% to 86%)
that are designed to bring the level of total annual cash compensation (base
salary plus Annual Incentive Bonus) within the range for comparable positions at
similar U.S.-based medical equipment and supply companies when superior
performance is achieved.  Performance is measured at the corporate, functional
unit and individual levels.  The total potential bonus for each executive is
broken down into several factors as appropriate for that executive's area of
responsibility.  Each factor is then weighted with emphasis placed on
profitability measures or other appropriate measures.  These factors, and the
relative weight given to each factor, vary with each executive officer at the
Board of Director's Compensation Committee's sole discretion.  For each factor,
the Compensation Committee defines and establishes quantifiable and qualitative
measures.  No bonus is paid for performance below acceptable levels.